Citation Nr: 1135380	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right-ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, denied the Veteran's claim of entitlement to service connection for right-ear hearing loss.  

In June 2011, the Veteran and his wife testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his right-ear hearing loss is attributable to the acoustic trauma he incurred during active service.


CONCLUSION OF LAW

Right-ear hearing loss was incurred in or aggravated by service.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Veteran asserts, by his July 2009 claim, that he is entitled to service connection for right-ear hearing loss on the basis that he was hospitalized during active service for a concussion due to an explosion.  At the time of his June 2011 Board hearing, he reported that during active service he worked in demolition as a blaster and was frequently around explosions, oftentimes without hearing protection.  

Report of Medical Examination, dated in November 1953 and conducted for the purpose of separation from service, is silent for any abnormality as to the Veteran's ears, including eardrums and whisper hearing evaluation indicated 15/15 on the right and 15/15 on the left.  There were no complaints, findings, reports, or inquiries related to acoustic trauma or noise hazard in the Veteran's job duties or workplace during service.  While there are detailed records indicating that the Veteran was hospitalized for epilepsy and fainting spells, there is no record that he was hospitalized for a concussion related to an explosion.  However, based upon the Veteran's documented military occupational specialty in demolition, recorded in his service separation form, there is evidence of record to support the conclusion that the Veteran experienced acoustic trauma during service.

Therefore, despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure and the Board finds that he indeed was exposed to acoustic trauma during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Having determined that the Veteran was exposed to acoustic trauma in service, the Board must now determine whether the Veteran has a current right-ear hearing loss for which service connection may be granted and whether there is nexus between such disability and his service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

During a VA audiological consultation in August 2009, the Veteran reported that his right-ear hearing loss began in 1990.  He described his military and post-service occupational noise exposure.  Specific results of audiometric testing were not provided, however, the examiner opined that the Veteran's right-ear hearing loss was probably due to noise exposure during the military.

On VA examination in August 2009, the Veteran reported that his right-ear hearing loss began in 1952, during service.  Objective findings at that time revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 35, 35, 60, 80, 75, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The Board notes here that as the Veteran demonstrated objective findings including auditory thresholds in the specified frequencies of 40 decibels or greater, his right-ear hearing loss comports with VA standards.  38 C.F.R. § 3.385.

The examiner, in August 2009, subsequent to review of the claims file and otoscopic examination, opined that the Veteran's right-ear hearing loss was less likely a result of his military service.  She reasoned that the Veteran, in previous VA treatment records, reported the onset of such in 1990, not 1952.

At that time of the Veteran's June 2011 Board hearing, he acknowledged the discrepancy as to his report of the onset of his right-ear hearing loss in the August 2009 VA examination and the August 2009 audiological consultation.  He reported that he did not report that his right-ear hearing loss began in 1990 and that he did not know how such was recorded.  He affirmed that his right-ear hearing loss began in 1952, during service. 

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is competent to report that he experienced the sensation of decreased right-ear hearing acuity during active service, in 1952.  There is no evidence that the Veteran is not credible, and there is no evidence refuting the Veteran's contentions.

In this case, the Board finds that the conclusion reached at the time of the August 2009 VA examination was based on an inaccurate review of the facts.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).  Specifically, as the Veteran affirmed that he did not report that the onset of his right-ear hearing loss was in 1990, and the VA examination relied on such fact, the examiner's opinion is thus based on an inaccurate review of the facts and has no probative value.

As the August 2009 VA examiner's opinion is of no probative value, the only remaining nexus opinion in the present case is the one rendered in August 2009 during VA audiological consultation.  While there is no indication that the VA consultant reviewed the Veteran's claims file, such does not render her opinion inadequate.  There is no contention that the Veteran's service treatment records include evidence of complaint, treatment, or diagnosis of right-ear hearing loss.  There is no contention that the Veteran demonstrated clinical evidence of decreased right-ear hearing acuity during active service.  The relevant facts in the present case include the Veteran's competent and credible lay testimony regarding his in-service noise exposure and the current medical evidence.  The audiological consultant had access to such relevant evidence, and it is clear that she based her opinion on the same.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008)

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board has found that the Veteran was exposed to acoustic trauma during active service related to his job in demolition.  There is also clinical evidence of right-ear hearing loss comporting with VA standards.  Finally, there is probative evidence, in the form of the August 2009 opinion of the VA audiological consultant that the Veteran's current right-ear hearing loss is probably due to noise exposure during the military. 

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred right-ear hearing loss as a result of his active service, and the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for right-ear hearing loss is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


